Citation Nr: 9906596	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pterygium.

2.  Entitlement to a compensable evaluation for leukoma of 
the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to March 
1946 and from June 1949 to September 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation for bilateral pterygium, currently 
evaluated at 10 percent, and his claim of entitlement to a 
compensable evaluation for leukoma of the right eye.

Service connection for adherent leukoma of the right eye, 
secondary to trauma, was granted in an August 1960 rating 
decision, and a noncompensable evaluation was assigned.  
Service connection for active, bilateral pterygium was 
granted in a June 1978 rating decision, and a 10 percent 
evaluation was assigned.  At various times since these rating 
decisions, the veteran has sought increased evaluations for 
both disabilities.  These evaluations remain in effect, 
however, and are the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

The veteran's appeal was certified to the Board in July 1998.  
Review of the veteran's claims files indicates that the 
veteran has indicated that he had an extensive ophthalmology 
examination at the Loma Linda VA Medical Center in November 
1998.  These examination results are not included in the 
evidence currently before the Board.

Further, in examining the clinical evidence relied upon by 
the RO in its September 1996 rating decision, which denied 
the veteran's claims and is the subject of this appeal, it is 
not what medical evidence was used to conclude that the 
veteran's nonservice-connected eye conditions mask the degree 
of disability caused by the veteran's bilateral pterygium and 
leukoma of the right eye.  As reiterated by the RO, such 
"masking" was the reason (or one of the reasons) for 
continuation of both the 10 percent evaluation for bilateral 
pterygium and for the noncompensable evaluation for leukoma 
of the right eye.  The July 1996 VA examination is the most 
current clinical evidence of record as to the veteran's 
degree of disability, and it was conducted pursuant to the 
veteran's request for increased evaluations.  In this 
instance, the Board cannot reconcile the RO's stated reasons 
and bases for denying the veteran's claims for increased 
evaluations with the July 1996 VA examination results.

Given the absence of both the veteran's November 1998 
ophthalmology examination results and any expressed opinion 
by the VA examiner in July 1996 as to the interplay, if any, 
of the veteran's nonservice-connected eye disorders and his 
service-connected eye disabilities, the Board simply finds 
the evidence of record inadequate for evaluating the 
veteran's current level of disability.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  As such, the issues of 
entitlement to an evaluation in excess of 10 percent for 
bilateral pterygium and to a compensable evaluation for 
leukoma of the right eye will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected eye 
disabilities, should be obtained by the 
RO and incorporated into the claims file.  
This should include the November 1998 
Loma Linda VA Medical Center 
ophthalmology examination.

2.  A VA examination by a specialist in 
ophthalmology should be scheduled and 
conducted, in order to determine the 
nature and severity of the veteran's 
service-connected eye disabilities.  All 
suggested studies should be performed.  
The examination report should include a 
thorough description of the veteran's 
symptoms and of the clinical findings.  
All findings should be recorded in 
detail.  Additionally, and of great 
import, the examiner should comment, if 
possible, on the effects of the veteran's 
nonservice-connected eye disorders, as 
concerns the present manifestations of 
the veteran's service-connected eye 
disabilities.

The claims file, or copies of pertinent 
documents found therein, including a copy 
of the VA examination dated July 1996, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


